JPF Securities Law, LLC 17111 KENTON DRIVE, SUITE 100B CORNELIUS, NC28031 * Organized UnderTELEPHONE The Laws of Nevada860-670-4091 * AdmittedFACSIMILE In Massachusetts 888-608-6705 September 11, 2007 VIA FEDERAL EXPRESS U.S. Securities and Exchange Commission Division of Corporation Finance 450 Fifth Street, N.W. Mail Stop 6010 Washington, DC20549 ATTN:Russell Mancuso, Esq. Branch Chief Re:Information Systems Associates, Inc. Amendment No. 1 to Form SB-2 Filed on July 10, 2007 File Number:333-142429 Gentlemen: Thank you for your comment letter dated August 8, 2007 (the “Comment Letter”), with respect to the above-captioned Registration Statement on Form SB-2. We have filed Amendment No. 2 to Form SB-2/A (the “Form SB-2/A”) of Information Systems Associates, Inc., which incorporates our responses to your comments, and this letter sets forth each of our responses in outline form below.Numbered paragraphs refer to the corresponding numbers contained in the Comment Letter. For your information, we have filed our revised Form SB-2/A on the EDGAR system, and have also provided a clean and marked copy to the Staff by overnight courier. 1 General 1. Please refer to prior comments 2, 18 and 27 of our letter dated June 7, 2007. We note your revisions to the summary and business sections; however, it appears that these sections continue to require significant revision. The disclosure as currently drafted remains unclear as to your current business focus and offerings and should be revised to address clearly and concisely the following matters: ∙
